Citation Nr: 1513234	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1971.  He died in March 2012.  The appellant claims as his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the ROIC which denied the appellant's claim for DIC, death pension, and accrued benefits.


FINDINGS OF FACT

1. The appellant married the Veteran in October 2011 and the Veteran died in March 2012, approximately 5 months after their legal marriage.

2. The 2011 marriage of the appellant and the Veteran occurred more than 15 years after the 1971 termination of his service, and occurred after May 8, 1985.

3. No child was born to the appellant and the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1311, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.54, 3.55, 3.1000 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In any event, the appellant was sufficiently advised in the May 2012 ROIC decision letter of the requirements for establishing status as a surviving spouse.  She has presented argument and submitted evidence through her representative.  She essentially argues that although she and the Veteran were technically married for less than one year prior to the Veteran's death, she was unaware that the Veteran would pass away in such a short amount of time.  She also argued continuous cohabitation with the Veteran prior to their marriage from 2009 and stated that they put their wedding on hold so that the Veteran's son could get married first.  She has submitted lay statements in support of her claim.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  As such, the Board can proceed with the adjudication of the claim.  

Governing law provides that VA death benefits, including DIC and death pension, may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A claim for death pension, compensation or DIC, by a surviving spouse, child, parent, or apportionee, is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c).  An application for accrued benefits must be filed within one year after the date of the payee's death.  38 C.F.R. § 3.1000(c). 

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014); Ralston v. West, 13 Vet. App. 108, 113 (1999).  These benefits shall, upon the death, be paid to the living person first listed below: (A) the spouse; (B) the children (in equal shares); (C) the dependent parents (in equal shares).  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  The record reflects that the appellant was compensated for the Veteran's last expenses.

The Board notes that prior to reaching the merits of the claims for VA death benefits and accrued benefits, it must be determined if the appellant had standing as a proper party to claim these benefits (i.e., DIC, death benefits, accrued benefits) as the "surviving spouse" of the Veteran.  In this regard, the Board does not dispute the fact that the appellant and the Veteran were legally married, cohabitated, planned to marry sooner (but decided to wait), or that the appellant expected that the Veteran would live longer than he did.  The reason why this claim fails is because the appellant was not married to the Veteran for at least one year; she only married to him for approximately 5 months before he unfortunately passed away.  38 C.F.R. § 3.54 (2014).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52. 38 C.F.R. § 3.50(b).  The claimant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The appellant's claim fails essentially because her marriage to the Veteran was not for at least a one year period prior to his death.  The relevant law is as follows.  A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54.  The Veteran retired from service in 1971.  The appellant and the Veteran were married in 2011, after his service; it was their third marriage for both of them.  Under certain circumstances, a surviving spouse who married a veteran after the veteran's service may qualify for pension, compensation, or DIC.  DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran:(1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) For 1 year or more, or (3) For any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c).

Death pension may be paid to a surviving spouse who was married to the veteran: (1) One year or more prior to the veteran's death, or (2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) before a delimiting date applicable to the period of war in which the veteran served. 38 C.F.R. § 3.54(a).  The Veteran served in the Vietnam era.  The delimiting date for the Vietnam era is May 8, 1985.  38 C.F.R. § 3.54(a).  Thus, under 38 C.F.R. § 3.54(a)(3) a surviving spouse is eligible for death pension if the spouse and the Vietnam era veteran married before May 8, 1985.  They did not marry in this era.

The Veteran's period of service ended in 1971.  The appellant and the Veteran were married in 2011, more than 15 years after the termination of his period of service.  Therefore, the appellant cannot be eligible for DIC payment based on 38 C.F.R. § 3.54(c)(1).  The Veteran also died approximately 5 months after his marriage to the appellant.  The appellant therefore was not married to the Veteran for one year or more, and cannot be eligible for DIC based on 38 C.F.R. § 3.54(c)(2).  There was no child born to the Veteran and appellant, thus she cannot be eligible for DIC based on 38 C.F.R. § 3.54(c)(3).

The Board also notes that the Veteran's representative, in the July 2012 notice of disagreement, makes an argument that in accordance with 38 C.F.R. § 3.52(b), the appellant was unaware that the appellant would pass away in such a short time.  However, 38 C.F.R. § 3.52(b) provides, in pertinent part, that if the appellant entered into the marriage and it was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred 1 year or more before the Veteran died, and (b) the appellant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the Veteran continuously from the date of the marriage to the date of his death.  

This regulation is inapplicable to the appellant's case.  The appellant has not argued and the evidence does not show an invalidated marriage by a legal impediment.  Similarly, the appellant has argued cohabitation.  Cohabitation is not a material finding in this case as the fact that the Veteran and appellant were not married for at least one year is the reason why the claim fails.  There is no evidence of a common law marriage.  Cohabitation outside of some recognized form of marriage does not establish a qualifying status. 

In the absence of surviving spouse status, only so much of any accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial accrued benefits.  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In this case, the appellant was paid the Veteran's last expenses.  See May 2012 ROIC Decision Letter.  As for other accrued benefits, the law requires the "surviving spouse" status.  As discussed above, the appellant is not recognized by law as the surviving spouse for VA benefits purposes.  Therefore, she does not meet the eligibility requirements for DIC, death benefits, or accrued benefits.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The Board is sympathetic to the appellant's claim.  The Board does not dispute the fact that the appellant was married to the Veteran at the time of his death or that they had intended to get married earlier than October 2011.  Nevertheless, the fact remains that the appellant does not satisfy the legal requirements for recognition as the Veteran's "surviving spouse" for VA death benefit purposes.  Accordingly, the appellant's claims for entitlement to DIC, death pension, and accrued benefits must be denied as a matter of law because she has not established basic eligibility for these VA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


